PER CURIAM':
Elliott R. Brown appeals from the district court’s denial his motions to reconsider the district court’s December 13, 2001 order dismissing his state law claims for declaratory relief, accounting, and restitution. We affirmed the district court’s December 13, 2001 order on appeal. See Brown v. Circuit Court of Fairfax County, 42 Fed.Appx. 590 (4th Cir.2002) (unpublished) (per curiam). Because we have already affirmed the district court’s disposition of his case, Brown’s further attacks on that order are barred by principles of res judicata. Accordingly, we affirm the district court’s orders. We dispense with oral argument, because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.